Banke, Judge,
dissenting.
While I sympathize with the majority’s reluctance to grant summary judgment in a negligence action, I do not believe that the courts should be in the business of refereeing routine dogfights.
Any allegation of negligence which may possibly be contained in the plaintiffs pro se complaint must be inferred from the following language: “Defendant did not have voice control, or leash on dog and dog was not on her property. Plaintiffs dog was being walked on leash. This is third attack by this dog.” In response, the defendant asserted in her affidavit that this was only the second fight between the two dogs, that both fights occurred as the plaintiff was walking her dog in front of and alongside of the defendant’s house, and that the plaintiff resides in another neighborhood. These sworn factual assertions were neither objected to nor opposed by the plaintiff; and, consequently, we must accept them as true in considering the motion for summary judgment. The issue with which we are presented consequently boils down to this: Where a dog owner is aware that his animal has fought with a dog from another neighborhood, on or adjacent to his own premises, is this knowledge sufficient to charge *670him with a duty to confine his animal so as to prevent a second such incident?
By answering this question in the affirmative, the majority have stretched Code § 105-110 beyond recognition. That statute provides as follows: “A person who owns or keeps a vicious or dangerous animal of any kind, and who, by careless management of the same, or by allowing the same to go at liberty, causes injury to another who does not, by his own act, provoke the injury, shall be liable in damages to the person so injured.” In order to recover under this statute, the plaintiff must show not only that the defendant’s animal was dangerous but also that the defendant had “either actual or constructive knowledge ... of the animal’s danger to others. (Cits.)” Starling v. Davis, 121 Ga. App. 428, 429 (174 SE2d 214) (1970). This in turn is accomplished by showing both that the animal has in the past manifested some vicious or dangerous propensity to injure others and that it was this particular propensity which in fact caused the injury for which damages are sought. See Connell v. Bland, 122 Ga. App. 507 (177 SE2d 833) (1970); McCree v. Burks, 129 Ga. App. 678, 679 (200 SE2d 491) (1973).
Where damages are sought for personal injury, the animal’s prior menacing behavior must have been directed towards a person in order to be germane. Evidence of past ferocity towards other animals does not, in and of itself, indicate that the animal poses a danger towards people. Carter v. Ide, 125 Ga. App. 557 (188 SE2d 275) (1972); Banks v. Adair, 148 Ga. App. 254 (251 SE2d 88) (1978). If it did, common experience tells us that virtually every dog alive would already stand incriminated.
The case before us is not a personal injury action, of course, but a “canine injury” action. There appears to be no precedent under Code § 105-110 for awarding damages for injuries caused by one dog to another in a dogfight.1 While this certainly does not mean that there are no circumstances under which such liability could be established, I am convinced that such liability does not exist in the case before us now. The undisputed facts of record indicate that what we are dealing with is simply two dogs who do not get along. The plaintiff has made ,no allegation that the defendant’s dog is vicious or dangerous, and if its past misbehavior has been limited to one altercation with the plaintiffs dog occurring in front of the defendant’s home, then surely the defendant had no reason to consider it dangerous and owed the plaintiff no duty to restrain it. I would affirm the grant of summary judgment.
*671I am authorized to state that Judge Birdsong joins in this dissent.

 In the recent case of Kiser v. Morris, 156 Ga. App. 224 (274 SE2d 610) (1980), a summary judgment in favor of the defendant was reversed in the face of evidence *671that his German shepherd had killed the plaintiffs Chihuahua during the final installment of a series of destructive forays onto the plaintiffs property. However, that decision was based on Code Ann. § 62-2004, which deals with a dog owner’s liability for damage by his dog to livestock on another’s land. See also Code § 105-111.